Citation Nr: 1607602	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  12-00 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD). 


ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel



INTRODUCTION

The Veteran had active duty service from August 1982 to August 2002.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In November 2014, the Board denied service connection for sleep apnea, to include as secondary to the Veteran's service-connected PTSD.  The Veteran appealed the November 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2015 Order, the Court vacated the Board's November 2014 decision with regard to the aforementioned claim and remanded the case to the Board for development consistent with a Joint Motion for Remand (JMR).  

In January 2016, a letter was sent to the Veteran and his representative in which he was given 90 days from the date of the letter to submit additional argument or evidence in support of his appeal prior to the Board's readjudication.  A letter was received from the Veteran in February 2016, enclosing a 90-day letter response form noting that the Veteran waived AOJ consideration of any additional evidence and requested that the Board proceed with adjudication of the appeal.

This appeal was processed using the Virtual VA and Veterans Benefits Management Systems (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

In light of the JMR, the Board finds that an addendum opinion to the October 2011 VA examination report is necessary prior to final adjudication of the Veteran's claim.  The parties to the JMR agreed that the Board rendered a decision based on an inadequate VA medical opinion.  The Veteran contends that his sleep apnea is secondary to his service-connected PTSD.  An October 2011 VA examiner opined that the Veteran's sleep apnea was less likely than not incurred in or caused by service; rather, the examiner found that the Veteran has obstructive sleep apnea caused mostly by weight, abdominal, and neck fat pushing on his abdomen, chest, and neck.  The examiner then reviewed a positive nexus opinion provided by the Veteran's psychiatrist in addition to medical literature submitted by the Veteran, but did not provide the requested secondary opinion.  Remand is required to obtain an adequate opinion.

 Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination, any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran.
 
2.  Contact the appropriate VA Medical Center(s), including the VA Medical Center in Durham, North Carolina, and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran.

3.  After any additional records are associated with the claims file, obtain an addendum opinion.  The examiner must review all pertinent records associated with the claims file, including the Veteran's service treatment records, post- service medical records, and lay statements, and it should be confirmed that such records were available for review.  If an examination is deemed necessary, one must be provided.  An explanation for all opinions expressed must be provided.

The examiner must provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the Veteran's claimed sleep apnea was caused or aggravated by his service-connected PTSD.  

The examiner must discuss the following:  1) the 2011 VA examination; 2) the 2011 private etiological opinion; and 3) the articles submitted by the Veteran.   

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 
 
5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

